980 F.2d 729
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry CAMPBELL, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-3495.
United States Court of Appeals, Sixth Circuit.
Nov. 24, 1992.

Before DAVID A. NELSON and BOGGS, Circuit Judges, and ROSENN, Senior Circuit Judge.*

ORDER

1
Jerry Campbell, a social security claimant represented by counsel, appeals a district court judgment affirming the Secretary's denial of supplemental security income benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Both parties have waived oral argument in this case.


2
Campbell filed his current application for supplemental security income benefits on May 20, 1987, alleging a disability since August 1, 1968 due to arthritis and problems with his back.   Campbell was born on June 3, 1948 and is a high school graduate.   He has no past work experience which he performed in the last fifteen years.  20 C.F.R. § 416.965.   Campbell has not engaged in substantial gainful activity since filing his application for supplemental security income benefits.


3
Campbell suffers from a back problem, a history of substance abuse (primarily alcohol), a personality disorder and dysthymia.   His application for benefits was denied by the Secretary and Campbell sought judicial review.   After both parties agreed to have a magistrate judge adjudicate the case, a magistrate judge remanded the case to the Secretary for further proceedings.   An ALJ again determined that Campbell was not disabled because he could perform a significant number of jobs in the national economy.   The Appeals Council denied his request for review.


4
Campbell again sought judicial review of the Secretary's decision.   Campbell argued that the Secretary's decision is not supported by substantial evidence because:  (1) the ALJ improperly accepted the residual functional capacity assessment and opinion of the medical expert who testified at the administrative hearing and did not give proper consideration and weight to his treating doctor's opinion;  (2) the ALJ erred by finding Campbell did not meet or equal the Secretary's Listing of Impairments;  and (3) the ALJ failed to consider Campbell's mental impairments in combination.   The magistrate judge ultimately found in favor of the Secretary.   On appeal, Campbell continues to argue the merits of his case.


5
Upon review, we conclude that the Secretary's decision is supported by substantial evidence.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679 (6th Cir.1989) (per curiam).


6
Accordingly, we hereby affirm the judgment of the district court.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Max Rosenn, Senior Circuit Judge, U.S. Court of Appeals for the Third Circuit, sitting by designation